Case: 11-41185     Document: 00511867476         Page: 1     Date Filed: 05/25/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 25, 2012

                                     No. 11-41185                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



VERNIECE L. BRYANT,

                                                  Plaintiff - Appellant
v.

LUFKIN INDEPENDENT SCHOOL DISTRICT,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                            U.S.D.C. No. 9:10-cv-00157


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Verniece L. Bryant appeals the district court’s summary judgment
dismissing with prejudice all of her claims against her former employer, Lufkin
Independent School District. Bryant’s pro se brief does not raise any error in the
district court’s decision. “‘Although we liberally construe the briefs of pro se
appellants, we also require that arguments must be briefed to be preserved.’”
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (quoting Price v. Digital


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41185    Document: 00511867476      Page: 2   Date Filed: 05/25/2012



                                  No. 11-41185

Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988)). Having reviewed the district
court’s decision, the briefs, and record, and perceiving no clear reversible error,
we AFFIRM. See 5TH CIR. R. 47.6.




                                        2